IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-82,488-01


                                IN RE AVERY COOKE, Relator


              ON APPLICATION FOR A WRIT OF MANDAMUS
 CAUSE NOS. W94-44261-A; W94-61035-A; W94-61036-A; W94-61037-A; W94-61038-A
                      IN THE 282ND DISTRICT COURT
                         FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for writs of

habeas corpus in the 282nd District Court of Dallas County, that more than 180 days have elapsed,

and that the applications have not yet been forwarded to this Court. Relator contends that the district

court entered orders designating issues in 2011.

       Respondent, the Judge of the 282nd District Court of Dallas County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus applications. In the

alternative, Respondent may resolve the issues set out in the orders designating issues and then have
                                                                                                  2

the District Clerk submit the record on such applications. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: December 17, 2014
Do not publish